DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/20 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 5/20, Applicant, on 8/12/20, amended claims. Claims 1-5, 10-15, and 20-26 are pending in the application and have been rejected below. Claims 9 and 19 are objected to for being in dependent form, but claims 9 and 19 overcome the 103 rejections.

Information Disclosure Statement
The information disclosure statement (IDS) filed 6/15/20, 7/14/20, 8/7/20, 9/14/20, 10/14/20, 12/14/20, and 1/21/21 are considered. 

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections were withdrawn in light of Applicant's amendments and the Remarks of 1/4/19 (see pages 10-11). Specifically, the claim now recites that it deploys or consolidates computing resources based on the trained forecast model recited. Thus, the claimed solution is rooted in computing technology similar to DDR, and the claim is also similar to Diamond v. Diehr for improving another technology. Paragraph 143 of the specification also explains the significance of the limitation in that an automatic consolidation more efficiently utilizes the resources for other applications. The claims thus are eligible at step 2A, Prong Two for improving another technology.
The double patenting rejection was withdrawn in light of the terminal disclaimer filed 1/4/19, and approved on 1/15/19, with regards to 15/266,971. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10-11, 15, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2016/0342909) and Chan (US 2014/0310714), and Suntinger, “Trend-based similarity search in time-series data,” 2010, Second .
Concerning claim 1, Chu discloses:
A method (Chu – See par 88 – present invention may be a system, a method, and/or a computer program product) comprising: 
 “generating, within at least one of volatile or non-volatile storage” (Chu – See par 88 -The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.  See par 76, FIG. 11 - Data storage 96 includes memory 86 and persistent data storage 88, which are in communication with processor unit 84 through communications fabric 82.) for a plurality of seasonal patterns detected within a plurality of groups of data points (Chu – see par 22 - FIG. 1 illustrates an example context in which a time series exploration system of this disclosure may be implemented and used. FIG. 1 is a block diagram illustrating an example enterprise 4 having a computing environment 10 in which a plurality of users 12A-12N within enterprise 4 (collectively, "enterprise users 12" or "users 12") may interact with an enterprise business intelligence (BI) system 14 that includes a time series exploration system 22, as described further below; See par 38 - The results generated by pattern analysis subsystem 34 of the analyses of the seasonal component may indicate whether there is a significant seasonal pattern that indicates a significant pattern strength, and whether there are some seasons that have unusually high or low values; See par 52- kth season identified as having unusually high seasonal value), including a first group of data points that represent seasonal highs and a second group of data points that represent seasonal lows in the set of time-series data, wherein the first group of data points and the second group of data points span multiple cycles of a seasonal period (Chu – See FIG. 3, par 36 -  Series decomposition component 32 may decompose an example time series data set 39 into three main data set components: trend-cycle, seasonal and irregular (where the irregular component may include error, both random and systemic); See par 38 - The results generated by pattern analysis subsystem 34 of the analyses of the seasonal component may indicate whether there is a significant seasonal pattern that indicates a significant pattern strength, and whether there are some seasons that have unusually high or low values, for example; See par 43 – seasonal time series X has trend-cycle, seasonal, and irregular components).
Chu discloses determining trends in cycles and seasonal components (See par 60-61). Chu FIG. 5 (showing seasons) where “some seasons” have high or low values also does not explicitly disclose that there are different cycles of a seasonal period. Accordingly, Chu does not explicitly disclose:
“determining a set of pairwise slopes for data point pairs formed from data points that are in the first group of data points representing seasonal highs and not in the second group of data points representing seasonal lows and that are separated by at least one cycle of the seasonal period” 
Chan ‘714 discloses:
“determining a set of… slopes for data point pairs formed from data points that are in the first group of data points representing seasonal highs and not in the second group of  (Chan 2014/0310714 – See par 70 - By filtering and transforming the raw data, noise and extraneous irrelevant information can be removed from the raw data, leaving only information that is of interest; see also par 188 - A state model of a system can be represented in terms of the seasonal trends, linear trends, and first-order non-linear trends of the intensities of each class of threads and thread segments using the Holt-Winter exponential moving average filter. The state model characterizes the regular operating ranges of the system that form the baselines to detect measurement outliers. A cluster of outliers may represent a hypertension or hypotension state of the system that may be correlated with system faults and may be observable by customers as SLA violations) “and that are separated by at least one cycle of the seasonal period” (Chan 2014/0310714 – See par 61 - Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles; See par 62 - the seasonal factors may exhibit discontinuity in the transition from weekend to weekday or from weekday to weekend; The shapes of trends in seasonal factors (such as a monotonic pattern) within each season and the degree of discontinuity (such as a sawtooth pattern) connecting different seasons can be described in qualitative form in a feature vector).
Chu discloses computing the “plot line 512” (See e.g. FIG. 5). It is unclear if Chu explicitly calls this the “slope,” even though that’s what the plotline and trendlines appear to be referring to. Chan ‘714 discloses having a “growth rate” for forecast of intensity on services, as well as trends (see par 364, 711). However, Chu and Chan ‘714 do not explicitly disclose “pairwise slopes for data point pairs.”

determining a set of “pairwise slopes for data point pairs”… (Suntinger page 99, col. 1 – time-series ; computing similarity between two time series includes steps of shifting pattern-sequence turning points over the turning points of the candidate sequence and pair-wisely compare slopes).
Chu discloses detecting when a trend or cycle starts to change direction, detecting a turning point when the component is previously increasing or previously decreasing (See par 46). Chan discloses weighting data (see e.g. par 507-509). Suntinger in combination with Chu and Chan (see par 60-62 – periodic seasonal; par 507-509 – weighting data) discloses:
assigning a respective weight to each respective pairwise slope in the set of pairwise slopes as a function of which seasonal cycle each data point used to compute the respective pairwise slope is in relative to other data points in the first group (Applicant’s paragraph 119 as published is believed to be the support for this limitation where it states “With temporal weighting, data point pairs that are more recent are given greater weight/influence toward determining the representative trend rate than data point pairs that occur earlier in the time-series.” Suntinger discloses the limitations based on broadest reasonable interpretation in light of the specification – page 99, Col. 2, 5th paragraph - weighted moving average and exponential smoothing are defined as to assign selected values in the curve a higher weight compared to others. Typically, the most recent values are most weighted), wherein data points in a first seasonal cycle assigned a first weight and wherein data points in a second seasonal cycle are assigned a second weight that is different than the first weight Suntinger – page 99, Col. 2, 5th paragraph - weighted moving average and exponential smoothing are defined as to assign selected values in the curve a higher weight compared to others. Typically, the most recent values are most weighted; See page 103 – time weighting; each deviation weighted proportionally to the relative length of a slope in relation to the complete sequence’s length; thus, each cycle (here “sequence”) has different weights; see page 103, col. 2 – “very high weight for the first two slopes; very low weights for subsequent slopes”);
determining a cumulative weight for the seasonal highs based at least in part on aggregating the respective weight for each respective pairwise slope in the set of pairwise slopes (Suntinger – page 101, Col. 1 - Extreme values average –The average of the highest/lowest n percent of values is computed. The timestamp is set to the point of the absolute extremum. This technique is used to straight out extreme outliers (Figure 3e). page 103, Col. 2 - In Formula 3, ω􀭧 refers to a specific weight for each pair of slopes. Depending on the algorithm settings, its value is computed from the length of the respective slopes in relation to the complete sequence length (time weighting, see Section III.F) and, in case of weighted global matching mode, a linear factor that weights deviations of distant slope pairs weaker than directly corresponding pairs).
Chu discloses determining a trend (See e.g. See par 59 - Graph 400 includes trend line 402 that shows the trend-cycle series for all the individual data points (represented as small dots) in the time series, and indicates that overall the series trended upward. See par 60, FIG. 5 - Graph 500 includes a plot of the data points in this example time series along with plots of the trend-cycle component line 502 and a trend-cycle plus seasonal components line 504 based on analysis results generated by time series exploration system 22; See par 61 - This determined significance of the seasonal pattern over the upward trend-line component is reflected in the contrast of trend-cycle plus seasonal components line 504 to trend-cycle component line 502 in graph 500, and in the prominence of seasonal component plot line 512 in graph 510). However, Chu does not disclose determining the weights in the manner now recited:
“determining, based at least in part on the cumulative weight for the seasonal highs and the plurality of pairwise slopes constrained to the set of pairwise slopes for data point pairs formed from data points that are in the first group of data points representing seasonal highs and not in the second group of data points representing seasonal lows and that are separated by at least one cycle of the seasonal period a representative trend rate for the seasonal highs.”
Chan ‘714 and Suntinger disclose the limitations:
determining, based at least in part on the cumulative weight for the seasonal highs and the plurality of pairwise slopes constrained to the set of pairwise slopes…(Suntinger page 99, col. 1 – time-series ; computing similarity between two time series includes steps of shifting pattern-sequence turning points over the turning points of the candidate sequence and pair-wisely compare slopes; Suntinger – page 101, Col. 1 - Extreme values average –The average of the highest/lowest n percent of values is computed. The timestamp is set to the point of the absolute extremum), Chan ‘714 discloses filtering the data to the seasonal Chan ‘714 above - See par 70 - By filtering and transforming the raw data, noise and extraneous irrelevant information can be removed from the raw data, leaving only information that is of interest; see also par 188 - A cluster of outliers may represent a hypertension or hypotension state of the system that may be correlated with system faults; See par 61 – periodic seasonal cycles). a representative trend rate for the seasonal highs (Suntinger – See page 100, col. 1 – Two simple rules to detect trend reversals: When the curve crosses the MA (moving average) from top to bottom, an up-trend has turned into a down-trend. When the curve crosses the MA (Moving average) from bottom to top, a down-trend has turned into an up-trend. See page 101, col. 1 – several modes introduced for determining turning points: Extreme values average –The average of the highest/lowest n percent of values is computed. The timestamp is set to the point of the absolute extremum. This technique is used to straight out extreme outliers (Figure 3e). page 102, Col. 1, 1st paragraph - In other cases the analyst may wish to set the MA period so that the turning points exactly emphasize the most important characteristics of the input pattern. For instance, in financial data the MA period might be set to reflect seasonal, quarterly or yearly trends).
Chu discloses analyzing outliers, variance changes, and past values during forecasting process (See par 39) when analyzing trends in time-series data (Abstract). However, Chu does not explicitly disclose:

 Chan discloses the limitations (Chan – see par 58 - the classification of facts is one of several operations that can be performed by actors or classification machines or in conjunction with each other. The information classified from fact is a summary of raw data and can include trend, see par 57 - In certain embodiments, reification of the classification actions performed by actors with associated input fact and output information in the provenance database can be used as training samples for supervised learning of support vector machines or neural networks for automatic classification; see par 62 - In one embodiment, the system states can be identified by a vector of features extracted from the trend data, and system state changes. In a certain embodiment, a feature vector will be comprised of the qualitative state of each of the trend information, including seasonal factors, linear trends. The shapes of trends in seasonal factors (such as a monotonic pattern) within each season and the degree of discontinuity (such as a sawtooth pattern) connecting different seasons can be described in qualitative form in a feature vector.).
Chan in combination with Chu discloses:
generating, within at least one of volatile or non-volatile storage (Chu – See par 88 -The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.  See par 76, FIG. 11 - Data storage 96 includes memory 86 and persistent data storage 88, which are in communication with processor unit 84 through communications fabric 82) using the trained forecasting model and based at least in part on the representative trend rate for the seasonal highs, a set of forecasted seasonal high values (Chan – see par 58 - the classification of facts is one of several operations that can be performed by actors or classification machines or in conjunction with each other. The information classified from fact is a summary of raw data and can include trend, see par 57 - In certain embodiments, reification of the classification actions performed by actors with associated input fact and output information in the provenance database can be used as training samples for supervised learning of support vector machines or neural networks for automatic classification); and 
deploying or consolidating at least one computing resource to account for projected resource utilization in the set of forecasted seasonal high values (Chan – See par 499 - A cloud control system for JAVA platform services can monitor the time series data for JAVA heap allocation to estimate trends and to forecast memory capacity requirements. By detecting seasonal trends and forecasting the memory capacity requirements, the system can dynamically reallocate shared system memory among JVMs (java virtual machines) to enable elasticity in resource allocation. Forecasting of capacity requirements involves estimation of the JAVA heap growth rate. Java heap allocation is measured by full garbage collection cycles that run at irregular time intervals. Estimation of JAVA heap growth rate involves division by random time intervals which is complicated by the irregular time intervals that intermittently get arbitrarily close to zero; see par 502 - Estimations can be tracked in parallel by three or more independent filters running at different time scales. Depending on the time scale, these parallel filters can serve as multiple policies for predicting seasonal trends, long-term capacity demands, short term end-points (out-of-memory errors), etc.). 
Chu, Chan, and Suntinger are directed to analyzing time series data for trends (See Chu par 36; Chan par 60-62; Suntinger Abstract). 1) Chu discloses determining trends in cycles and seasonal components (See par 60-61). Chu FIG. 5 (showing seasons) where “some seasons” have high or low values also does not explicitly disclose that there are different cycles of a seasonal period. Chan improves upon Chu by explicitly disclosing filtering to information that “is of interest” (Chan par 70) and looking at outliers that cause system faults and SLA violations (Chan par 188) where data has multiple cycles of a seasonal period (See par 61-62). 2) Chu discloses computing the “plot line 512” (See e.g. FIG. 5). It is unclear if Chu explicitly calls this the “slope,” even though that’s what the plotline and trendlines appear to be referring to. Chan ‘714 discloses having a “growth rate” for forecast of intensity on services, as well as trends (see par 364, 711). Suntinger improves upon Chu and Chan by explicitly disclosing that pairwise slopes are computed (See page 99). 3) Chu discloses detecting when a trend or cycle starts to change direction, detecting a turning point when the component is previously increasing or previously decreasing (See par 46). Chu discloses determining a trend for seasonal data patterns (See par 59-61). Suntinger 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of analyzing trends and seasonal components in a pattern in Chu to further explicitly analyze slope values with various weights for trends as disclosed in Suntinger as part of the “output” of Chu and analyze periodic/discontinuous seasons in Chan as well as train forecasting data and dynamically reallocate memory in Chan, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 11, Chu discloses:
Chu – See par 88 -The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.  See par 91 - The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server) generating, within at least one of volatile or non-volatile storage (Chu – See par 88 -The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.  See par 76, FIG. 11 - Data storage 96 includes memory 86 and persistent data storage 88, which are in communication with processor unit 84 through communications fabric 82.).
The remaining limitations in claim 11 are similar to claim 1. Claim 11 is rejected over Chu, Suntinger, and Chan for the same reasons as discussed above for claim 1.
It would be obvious to combine Chu, Suntinger, and Chan for the same reasons as discussed with regards to claim 1 above.

Concerning claim 5, Chu, Suntinger, and Chan discloses:
The method of claim 1, further comprising: 
 (Chu – See par 60, FIG. 5 - Graph 500 includes a plot of the data points in this example time series along with plots of the trend-cycle component line 502 and a trend-cycle plus seasonal components line 504 based on analysis results generated by time series exploration system 22; See par 61 - This determined significance of the seasonal pattern over the upward trend-line component is reflected in the contrast of trend-cycle plus seasonal components line 504 to trend-cycle component line 502 in graph 500, and in the prominence of seasonal component plot line 512 in graph 510); and

    PNG
    media_image1.png
    453
    578
    media_image1.png
    Greyscale

generating, within at least one of volatile or non-volatile storage, a second set of forecasted seasonal low values for the second seasonal pattern based, at least in part, on the second representative trend rate (Chan ‘714 - A cluster of outliers may represent a hypertension or hypotension state of the system that may be correlated with system faults and may be observable by customers as SLA violations) for the seasonal lows (Chu – See par 60, FIG. 5 - a trend-cycle plus seasonal components line 504 based on analysis results generated by time series exploration system 22; See par 38 - The results generated by pattern analysis subsystem 34 of the analyses of the seasonal component may indicate whether there is a significant seasonal pattern that indicates a significant pattern strength, and whether there are some seasons that have unusually high or low values; See par 52- kth season identified as having unusually high seasonal value; kth season can identified as unusually low seasonal value); 
wherein the second representative trend rate is different than the first representative trend rate (Chan ‘714 – see par 61 - Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions. The trend data can reduce a large volume of time series data into a more concise sequence of events, with the number of events proportional to the number of substantive trend changes over the time window of observations.).
It would be obvious to combine Chu, Suntinger, and Chan for the same reasons as discussed with regards to claim 1 above.
 Claim 15 is similar to claim 5 above. Claim 15 is rejected for the same reasons as claim 5 above.


The method of claim 1, wherein the seasonal highs are one of sparse seasonal highs or dense seasonal highs (Chu – See par 38 - The results generated by pattern analysis subsystem 34 of the analyses of the seasonal component may indicate whether there is a significant seasonal pattern that indicates a significant pattern strength, and whether there are some seasons that have unusually high or low values; See par 52- kth season identified as having unusually high seasonal value; kth season can identified as unusually low seasonal value;  See par 61 - The seasonal pattern significance test techniques applied by pattern analysis subsystem 34 may include a statistical test based on the p-value and strength of the seasonal pattern based on effect size (ES), and an unusual season detection based on Z scores, and with significance thresholds for each.). 
Claim 20 is similar to claim 10 above. Claim 20 is rejected for the same reasons as claim 10 above.

Concerning claim 21, Chu discloses detecting when a trend or cycle starts to change direction, detecting a turning point when the component is previously increasing or previously decreasing (See par 46). 
Chan ‘714 and Suntinger together disclose:
The one or more non-transitory computer-readable media of Claim 11, wherein determining the cumulative weight (Suntinger – page 101, Col. 1 - Extreme values average –The average of the highest/lowest n percent of values is computed. The timestamp is set to the point of the absolute extremum. This technique is used to straight out extreme outliers (Figure 3e). ) comprises generating a normalized weight for the respective weight assigned to each respective pairwise slope (Suntinger – page 101, Col. 1 - Extreme values average –The average of the highest/lowest n percent of values is computed. The timestamp is set to the point of the absolute extremum. This technique is used to straight out extreme outliers (Figure 3e). page 103, Col. 2 - In Formula 3, ω􀭧 refers to a specific weight for each pair of slopes.) by dividing a sum of all weights assigned to the set of pairwise slopes (Chan ‘714 –  discloses a normalization technique - see par 507 - Time series data can be smoothed by normalized weighted sum of the data points where the weights are selected appropriately depending on the autocorrelation of the time series (in autoregressive moving average model), length of the time intervals, and other factors: see equation in par 508 – includes dividing by a sum of all weights (similar operation also in par 507)), 
It would be obvious to combine Chu, Chan, and Suntinger for the same reasons as discussed with regards to claim 1 above. In addition, Suntinger discloses having weights for the slopes (See pages 101-103). Chan improves upon Suntinger by disclosing a normalization technique of dividing by a sum of all the weights when analyzing time series data for the purposes of smoothing (See par 507).

Concerning claim 22, Chu discloses:
The one or more non-transitory computer-readable media of Claim 21, wherein the cumulative weight is determined by summing the normalized weight for each respective pairwise slope (Chan ‘714 – see par 507 - Time series data can be smoothed by normalized weighted sum of the data points where the weights are selected appropriately depending on the autocorrelation of the time series (in autoregressive moving average model), length of the time intervals, and other factors).
It would be obvious to combine Chu, Chan, and Suntinger for the same reasons as discussed with regards to claim 1 and 22 above.

Concerning claim 23, Chu discloses detecting when a trend or cycle starts to change direction, detecting a turning point when the component is previously increasing or previously decreasing (See par 46). Chan discloses weighting data (see e.g. par 507-509). Chu and Chan do not explicitly disclose the limitations.
Suntinger discloses:
The one or more non-transitory computer-readable media of Claim 11, wherein the respective weight assigned to the respective pairwise slope is determined by multiplying a temporal weight assigned to each data point used to compute the respective pairwise slope (Suntinger discloses the limitations based on broadest reasonable interpretation in light of the specification – page 99, Col. 2, 5th paragraph - weighted moving average and exponential smoothing are defined as to assign selected values in the curve a higher weight compared to others. Typically, the most recent values are most weighted; see page 102, Col. 1 -  enhanced comparison of slopes by “weighting the slopes by their occurrence time within the curve).


Concerning claim 24, Chu discloses:
A system (Chu – See par 88 – present invention may be a system, a method, and/or a computer program product) comprising: 
one or more hardware processors; 
one or more non-transitory computer-readable media storing instructions which, when executed by the one or more hardware processors, cause operations comprising (Chu – See par 88 -The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.  See par 76, FIG. 11 - Data storage 96 includes memory 86 and persistent data storage 88, which are in communication with processor unit 84 through communications fabric 82).
The remaining limitations are similar to claim 1 above. Claim 24 is rejected over Chu, Chan, and Suntinger for the same reasons as claim 1 above.

Concerning claim 25, Chan, Chu, and Suntinger in combination disclose:
The one or more non-transitory computer-readable media of Claim 11, wherein the first weight and the second weight are computed as c/nc, where c represents which seasonal cycle the data points are in and nc represents a number of seasonal cycles used to (Examiner notes that the formula ends up giving lower weights when there are less cycles, but since the first and second weights are for the outliers (i.e. max/mins), this just means that the numerator represents an “older” peak (i.e. 1st), out of 10,000 would weighted low; whereas a “later/newer” peak would be weighted higher (e.g. 10,000) out of 10,000 would be weighted higher. Suntinger discloses the limitations based on broadest reasonable interpretation in light of the specification – page 99, Col. 2, 5th paragraph - weighted moving average and exponential smoothing are defined as to assign selected values in the curve a higher weight compared to others. Typically, the most recent values are most weighted (disclosing “which seasonal cycle the data points are in – i.e. a later one results in a higher weighting; This is the same as Applicant’s Example in section 7, paragraph 100-102 that supports the equation – “with temporal weighting, data point pairs that are more recent are given greater weight/influence”; see page 102, Col. 1 -  enhanced comparison of slopes by “weighting the slopes by their occurrence time within the curve (disclosing the “n.sub.c” part of equation, as weight considers frequency, or “occurrence time”; thus to extent that formula also captures “9 peaks in 9 cycles” that is disclosed by “occurrence time in Suntinger) train the forecasting model (Chan - see par 57 - In certain embodiments, reification of the classification actions performed by actors with associated input fact and output information in the provenance database can be used as training samples for supervised learning of support vector machines or neural networks for automatic classification).
It would be obvious to combine Chu, Suntinger, and Chan for the same reasons as discussed with regards to claim 1 above. In addition, Chu discloses detecting when a 

Concerning claim 26, Chan, Chu, and Suntinger in combination disclose:
The one or more non-transitory computer-readable media of Claim 11, where in the instructions further cause applying a homogenization function to classify unclassified sub- periods with the seasonal period (Chu – See par 57 - In certain embodiments, reification of the classification actions performed by actors with associated input fact and output information in the provenance database can be used as training samples for supervised learning of support vector machines or neural networks for automatic classification. Reification of assessment actions performed in the system can be used as cases to derive the conditional probabilities in Bayesian networks as well as identify new associations and causal dependencies to extend the Bayesian networks for automatic assessment. See par 61 - The raw data can undergo transformations to extract increasingly higher levels of classification information. For example, the thread segments in the stack traces can be classified into more concise information. After classifying the stack segments and threads, the technique can extract dependency relations among classes of threads and drill-down composition of threads and stack segments, which are higher forms of classification information. Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions.
Suntinger – See page 101-102, Section D -  Typically, the best match is taken for the final similarity score. This technique is appropriate when comparing two independent and potentially unknown time-series). 
It would be obvious to combine Chu, Suntinger, and Chan for the same reasons as discussed with regards to claim 1 above. In addition, Chu discloses analyzing outliers, variance changes, and past values during forecasting process (See par 39) when analyzing trends in time-series data (Abstract). Chan improves upon Chu by explicitly disclosing that new associations can be identified and classification of time series can include looking at outliers (See par 57, 61). Suntinger improves upon Chu and Chan by explicitly disclosing looking at similarity scores when assessing unknown time-series (See page 101-102). One of ordinary skill in the art would be motivated to .

Claims 2-4, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2016/0342909) and Chan (US 2014/0310714), and Suntinger, “Trend-based similarity search in time-series data,” 2010, Second International Conference on Advances in Databases, Knowledge, and Data Applications, IEEE, pages 97-106, as applied to claims 1, 5, 10-11, 15, and 20-24 above, and further in view of Karlsson (US 2013/0080374).
Concerning claim 2, Chu discloses detecting when a trend or cycle starts to change direction, detecting a turning point when the component is previously increasing or previously decreasing (See par 46). Chu discloses determining a trend for seasonal data patterns (See par 59-61). Suntinger discloses giving more weight to more recent values (See page 99) and aggregating weights (See page 101) to further determine trends (see page 100, 102). However, Chu, Suntinger, and Chan do not explicitly disclose that the trend is median slope or that is “fifty percent of the cumulative total weight.”
Suntinger (for interpolating) and Karlsson discloses the limitations:
The method of claim 1, wherein determining the representative trend rate for the seasonal highs (Karlsson par 58-60 – computing new maximum permissible value of seasonal parameters (See e.g. 802-810)) comprises interpolating (Suntinger page 103 - discloses that one can take an “intermediate sampling point” or “interpolate an intermediate point” when missing certain data points) to find a slope that is approximately fifty percent of the cumulative total weight (Karlsson 2013/0080374 – see par 65 - Method 900 may further include a step 906 for computing the slope of the short-term trend function based on a relatively small number of the most recent estimates in vector s.sub.4. In certain embodiments, only the estimates corresponding to the most recent 30 time points may be used to compute the short-term trend. see par 67 – using intermediate computed values of intercept and slope; see par 68 – alpha2 represents a weighting factor; when method 900 (FIG. 9) is executed for the first time, b0 may be initialized to the median of the estimates in vectors s4). 
Chu, Chan, Suntinger, and Karlsson are directed to analyzing time series data for trends (See Chu par 36; Chan par 60-62; Suntinger Abstract; Karlsson FIG. 8-9, par 35-36, 58-65). Chu discloses detecting when a trend or cycle starts to change direction, detecting a turning point when the component is previously increasing or previously decreasing (See par 46). Chu discloses determining a trend for seasonal data patterns (See par 59-61). Suntinger discloses giving more weight to more recent values (See page 99) and aggregating weights (See page 101) to further determine trends (see page 100, 102). Karlsson improves upon Chu, Chan, and Suntinger by explicitly disclosing that the trend can be initialized to the median estimated value (See par 65, 68). One of ordinary skill in the art would be motivated to further include determining the trend based on a median value to measure a value that is in the “middle” of the values to lessen the impact of extreme values.

Claim 12 is similar to claim 2 above. Claim 12 is rejected for the same reasons as claim 2 above.

Concerning claim 3, Chu, Chan, Suntinger, and Karlsson disclose:
The method of claim 1, further comprising: 
determining, using the representative trend rate for the seasonal highs, a set of intercept values for data points that are associated with the seasonal highs (Karlsson par 64 - the forecasted trend component a.sub.0 may represent the intercept for the short-term trend function.); 
determining, based at least in part on the set of intercept values, a representative intercept for a trend of the seasonal highs (Karlsson – see par 70 - In certain embodiments, the intercept estimated in step 904 and the slope of the short-term trend line estimated in step 906 may be used to forecast values for a short-term time horizon beginning from the present time to a forecasting horizon t.sub.1.); 
Karlsson – see par 71 – FIG. 9, 912 - Method 900 may further include a step 912 of aggregating and storing all the model parameters, including the seasonality parameters obtained after the post filtering process, the intercepts and slopes for the short-term, and long-term trend lines, and the polynomial coefficients needed to forecast values for intermediate time horizons). 
Claim 13 is similar to claim 3 above. Claim 13 is rejected for the same reasons as claim 3 above.
It would be obvious to combine Chu, Chan, Suntinger, and Karlsson for the same reasons as discussed with regards to claim 2 above.

Concerning claim 4, Chu, Chan, Suntinger, and Karlsson discloses:
The method of claim 3, wherein the representative intercept is at least one median intercept value in the set of intercept values (Karlsson par 67 – in certain embodiments, equation 45 – there is use of “intermediate” computed values of the intercept and slope; see par 68 – alpha2 represents a weighting factor; when method 900 (FIG. 9) is executed for the first time, b0 may be initialized to the median of the estimates in vectors s4.).
It would be obvious to combine Chu, Chan, Suntinger, and Karlsson for the same reasons as discussed with regards to claim 2 above.
Claim 14 is similar to claim 4 above. Claim 14 is rejected for the same reasons as claim 4 above.

Concerning claim 9 and 19, the claims overcome the prior art of record as the prior art does not disclose computing two different weighted medians based on the cumulative weights for each separate seasonal high separately from the seasonal lows.

Response to Arguments
Applicant's arguments filed 2/21/20 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant arguments are moot in view of the new rejections necessitated by the amendments.
Applicant argues that Suntinger does not disclose having data points in a first seasonal cycle “assigned a first weight” and data points in a second seasonal cycle “assigned a different weight” because Suntinger relies on the length of the slope in a sequence. Remarks, pages 11-12. In response, Examiner respectfully disagrees. Suntinger results in different values – and also states explicitly on page 99 “assign selected values in the curve a higher weight compared to others” as well as “weighting the most recent values.” 
Applicant argues that Suntinger does not disclose “determining a cumulative weight for the seasonal highs based at least in part on aggregating the respective weight for each respective pairwise slope in the set of pairwise slopes” because of the Formula 3 on page 103. In response, Examiner respectfully disagrees. Suntinger disclose on page 101 taking the “average” of the highest values to straighten out extreme outliers. This was not addressed. With regards to the alternative citation on weighted global matching mode” to weight deviations of distant slopes pairs weaker than directly corresponding pairs. The global weights is what is being relied upon. 
Applicant argues that Chen does not require the pairwise slopes be constrained to those “for data point pairs formed from data points that are in the first group of data points representing seasonal highs and not in the second group of data points representing seasonal lows and that are separated by at least one cycle of the seasonal period”. Remarks, page 13-14. In response, Examiner respectfully disagrees. Chen par 70 and 188 disclose filtering data that is not of interest and looking at outliers. Chen also discloses looking at “discontinuity” in the seasonal cycles (See par 62) as well as periodic seasonal cycles (See par 61). Suntinger discloses looking at pair-wise slopes (See page 99, col. 1) and extreme values average. In combination, the references disclose the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619